 



Exhibit 10.22
EXECUTIVE EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made as of September 18, 2006
(the Effective Date”), by and between BMC Software, Inc., a Delaware corporation
(the “Employer”), and William Miller (the “Executive”). The Employer and the
Executive are each a “party” and are together “parties” to this Agreement.
RECITALS
WHEREAS, the Employer desires to employ the Executive, and the Executive wishes
to accept such employment, upon the terms and conditions set forth in this
Agreement.
AGREEMENT
NOW THEREFORE, in consideration of the employment compensation to be paid to the
Executive and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

1.  
DEFINITIONS

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.
“Agreement” refers to this Employment Agreement, including all Exhibits attached
hereto, as amended from time to time.
“Benefits” as defined in Section 3.1(b).
“Board of Directors” refers to the board of directors of the Employer.
“Change of Control” refers to (i) the acquisition of at least 50% of Employer’s
outstanding voting stock; (ii) an unapproved change in the majority of the
Employer’s board of directors; (iii) a merger, consolidation, or similar
corporate transaction in which the Company’s shareholders immediately prior to
the transaction do not own more than 60% of the voting stock of the surviving
corporation in the transaction; and (iv) shareholder approval of the company’s
liquidation, dissolution, or sale or substantially all of its assets.
“Confidential Information” means any and all:

  a.  
trade secrets (as defined herein) concerning the business and affairs of the
Employer, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret;

 

 



--------------------------------------------------------------------------------



 



  b.  
information concerning the business and affairs of the Employer (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, personnel training and techniques and materials),
however documented; and

  c.  
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.

“Disability” as defined in Section 6.2.
“Effective Date” is the date stated in the first paragraph of the Agreement.
“Employee Invention” shall mean any idea, invention, technique, modification,
process, or improvement (whether patentable or not), any industrial design
(whether registerable or not), any mask work, however fixed or encoded, that is
suitable to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates in any way to, or is useful in any manner in, the business then being
conducted or proposed to be conducted by the Employer, and any such item created
by the Executive, either solely or in conjunction with others, following
termination of the Executive’s employment with the Employer, that is based upon
or uses Confidential Information.
“Employment Period” is the term of the Executive’s employment under this
Agreement.
“Fiscal Year” shall mean the Employer’s fiscal year, which shall end on March 31
of each year, or as changed from time to time.
“for cause” as defined in Section 6.3.
“Good Reason” as defined in Section 6.3.
“person” is any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.
“Proprietary Items” as defined in Section 7.2(a)(iv).
“Salary” as defined in Section 3.1(a).

 

2



--------------------------------------------------------------------------------



 



“trade secrets” shall mean the whole or any part of any scientific or technical
information, design, process, procedure, formula, or improvement that has value
and that the owner has taken measures to prevent from becoming available to
persons other than those selected by the owner to have access for limited
purposes.

2.  
EMPLOYMENT TERMS AND DUTIES

  2.1  
EMPLOYMENT

The Employer hereby employs the Executive, and the Executive hereby accepts
employment by the Employer, upon the terms and conditions set forth in this
Agreement.

  2.2  
EMPLOYMENT PERIOD

Subject to the provisions of Section 6, the term of the Executive’s employment
under this Agreement will commence upon the Effective Date and shall continue in
effect through the third anniversary of the Effective Date (the “Employment
Period”); provided, however, that, subject to the provisions of Section 6,
commencing on the day after the Effective Date and on each day thereafter, the
Employment Period shall be automatically extended for one additional day unless
the Employer shall give written notice to Executive that the Employment Period
shall cease to be so extended, in which event the Employment Period shall
terminate on the third anniversary of the date such notice is given. The
Employment Period may be further extended by mutual agreement of the parties.

  2.3  
DUTIES

The Executive will have such duties as are assigned or delegated to the
Executive by the Board of Directors, and will initially serve as the Employer’s
Vice President & General Manager — Mainframe Service Management. The Executive
will devote his entire business time, attention, skill, and energy exclusively
to the business of the Employer, will use his best efforts to promote the
success of the Employer’s business, and will cooperate fully with the Board of
Directors in the advancement of the best interests of the Employer. The
Executive’s employment will be subject to the policies maintained and
established by the Employer, from time to time. Nothing in this Section 2.3,
however, will prevent the Executive from engaging in additional activities in
connection with passive personal investments and community affairs that are not
inconsistent with the Executive’s duties under this Agreement. Additionally,
nothing in this Section 2.3 will prevent the Executive from serving on the Board
of Directors of other companies or organizations, or engaging in other
activities, so long as such participation does not conflict with the interests
or business of Employer or require such involvement as to interfere with the
performance of the Executive’s duties hereunder and has been expressly approved
by the Chief Executive Officer of Employer. If the Executive is elected as a
director of the Employer or as a director or officer of any of its affiliates,
the Executive will fulfill his duties as such director or officer without
additional compensation. The Executive acknowledges and agrees that he owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of the Employer.

 

3



--------------------------------------------------------------------------------



 



3.  
COMPENSATION

  3.1  
COMPENSATION

  a.  
Salary. During the Employment Period, the Executive will be paid an annual base
salary of $300,000 (the “Salary”), which will be payable in twenty-four
(24) equal installments according to the Employer’s customary payroll practices.
Executive may be subject to such increases in Salary as deemed appropriate in
the sole discretion of the Compensation Committee of the Board of Directors of
Employer.

  b.  
Benefits. The Executive will, during the Employment Period, be permitted to
participate in such pension, profit sharing, life insurance, hospitalization,
major medical, and other employee benefit plans of the Employer that may be in
effect from time to time, to the extent the Executive is eligible under the
terms of those plans (collectively, the “Benefits”).

  c.  
Cash Bonus. Executive will be eligible for a cash bonus based as described in
Attachment A incorporated herein by reference.

  d.  
Long-Term Incentive Plan. Executive will be eligible (beginning April 1, 2006)
to participate in the BMC Long-Term Incentive Plan providing a 3-year cash plan
based on Employer’s total shareholder return against a peer group of companies
with the first plan for new members divided into two target payments: 18-month
payment (target is at $100,000 payment) and 36-month payment (target is at
$100,000 payment).

4.  
FACILITIES AND EXPENSES

  4.1  
FACILITIES.

The Employer will furnish the Executive office space, equipment, supplies, and
such other facilities and personnel as the Employer deems necessary or
appropriate for the performance of the Executive’s duties under this Agreement.

 

4



--------------------------------------------------------------------------------



 



  4.2  
EXPENSES.

The Employer will pay on behalf of the Executive (or reimburse the Executive
for) reasonable expenses incurred by the Executive at the request of, or on
behalf of, the Employer in the performance of the Executive’s duties pursuant to
this Agreement, and in accordance with the Employer’s employment policies,
including reasonable expenses incurred by the Executive in attending business
meetings, in appropriate business entertainment activities, and for promotional
expenses. The Executive must file expense reports with respect to such expenses
in accordance with the Employer’s policies then in effect.

5.  
VACATIONS AND HOLIDAYS

The Executive will be entitled to paid vacation during the term of the Agreement
in accordance with the vacation policies of the Employer in effect for its
employees from time to time. The Executive will also be entitled to the paid
holidays and other paid leave set forth in the Employer’s policies.

6.  
TERMINATION

  6.1  
EVENTS OF TERMINATION

The Employment Period, the Executive’s Salary and any and all other rights of
the Executive under this Agreement or otherwise as an employee of the Employer
will terminate (except as otherwise provided in this Section 6):

  a.  
upon the death of the Executive;

  b.  
upon the Disability (as defined in Section 6.2) of the Executive immediately
upon notice from either party to the other;

  c.  
upon termination by the Employer for cause (as defined in Section 6.3);

  d.  
upon the voluntary retirement from or voluntary resignation of employment by the
Executive for any reason other than those set forth in Section 6.1(f) below;

  e.  
upon termination by the Employer for any reason other than those set forth in
Section 6.1(a) through 6.1(d) above; or

  f.  
upon voluntary resignation of employment by the Executive within 60 days of the
occurrence of an event that constitutes Good Reason, as defined in Section 6.3
below.

 

5



--------------------------------------------------------------------------------



 



Upon termination of the Employment Period, as provided above or otherwise,
Executive’s rights respecting Benefits, Restricted Stock, Stock Options and Cash
Bonus will be determined under the applicable plan or program providing the
same.

  6.2  
DEFINITION OF DISABILITY

For purposes hereof, the term “Disability” shall mean an incapacity by accident,
illness or other circumstance which renders the Executive mentally or physically
incapable of performing the duties and services required of the Executive
hereunder on a full-time basis for a period of at least 180 consecutive days.

  6.3  
DEFINITION OF “FOR CAUSE” AND “GOOD REASON”

  a.  
For purposes of Section 6.1, the phrase “for cause” means: (i) the Executive’s
continued and material failure to perform his obligations under this Agreement;
(ii) the Executive’s material failure to adhere to any Employer policy or code
of conduct; (iii) the appropriation (or attempted appropriation) of a material
business opportunity of the Employer, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Employer; (iv) the Executive’s engaging in conduct that is materially
injurious to the Employer, (v) the misappropriation (or attempted
misappropriation) of any of the Employer’s funds or property; (vi) the
conviction of or the entering of a guilty plea or plea of no contest with
respect to, a felony, the equivalent thereof, or any other crime with respect to
which imprisonment is a punishment; or (vii) the conviction of the Executive by
a court of competent jurisdiction of a crime involving moral turpitude. The
determination of whether the Executive’s employment is terminated for cause
shall be made solely by the Employer, which shall act in good faith in making
such determination.
    b.  
“Good Reason” means:

  i.  
The occurrence, prior to a Change of Control or on or after the date which is
12 months after a Change of Control occurs, of any one or more of the following
events without the Executive’s express written consent: (i) a reduction in the
Executive’s Salary or target bonus amount from that provided to him immediately
on the Effective Date of this Agreement (or the effective date of any extension
of this Agreement pursuant to Paragraph 7(a)) or as the same may be increased
from time to time; or (ii) a diminution in employee benefits (including but not
limited to medical, dental, life insurance and long-term disability plans) and
perquisites applicable to the Executive from those substantially similar to the
employee benefits and perquisites provided by the Employer (including
subsidiaries) to executives with comparable duties, as such benefits may be
modified from time to time; or

 

6



--------------------------------------------------------------------------------



 



  ii.  
The occurrence, within 12 months after the date upon which a Change of Control
occurs, of any one or more of the following events without Executive’s express
written consent: (i) a reduction by the Employer or a subsidiary thereof in
Executive’s Salary or bonus target amount as in effect immediately prior to the
Change of Control or as the same may be increased from time to time or a change
in the eligibility requirements or performance criteria under any bonus,
incentive or compensation plan, program or arrangement under which Executive is
covered immediately prior to the Change of Control which adversely affects
Executive; (ii) the Employer or a subsidiary thereof requiring Executive to be
permanently based anywhere other than within 50 miles of Executive’s job
location at the time of the Change of Control; (iii) without replacement by a
plan providing benefits to Executive equal to or greater than those
discontinued, the failure by the Employer or a subsidiary thereof to continue in
effect, within its maximum stated term, any pension, bonus, incentive, stock
ownership, purchase, option, life insurance, health, accident, disability, or
any other employee benefit plan, program or arrangement in which Executive is
participating at the time of the Change of Control, or the taking of any action
by the Employer or a subsidiary thereof that would adversely affect Executive’s
participation or materially reduce Executive’s benefits under any of such plans;
(iv) the taking of any action by the Employer or a subsidiary thereof that would
materially adversely affect the physical conditions existing at the time of the
Change of Control in or under which Executive performs his employment duties;
(v) if Executive’s primary employment duties are with a subsidiary of the
Employer, the sale, merger, contribution, transfer or any other transaction in
conjunction with which the Employer’s ownership interest in the subsidiary
decreases below a majority interest; or (vi) any material variance from the
terms of this Agreement by the Employer or a subsidiary thereof.

 

7



--------------------------------------------------------------------------------



 



  6.4  
SEVERANCE

Should the Executive’s employment with the Employer be terminated during the
Employment Period pursuant to Section 6.1(e) or Section 6.1(f) above, the
Executive shall be entitled to:

  a.  
a payment equal to one (1) year of his then current Salary; and
    b.  
a payment equal to one (1) year of his then current cash bonus target amount.

Such payments under this section will be made no later than 30 days following
the termination from employment. Severance payments do not constitute continued
employment beyond the termination date.

  6.5  
CHANGE OF CONTROL

If, within 12 months of a Change of Control, the Executive’s position is
eliminated or the Executive is terminated pursuant to Section 6.1(e) or 6.1(f)
above, regardless of whether such termination event occurs during or after the
Employment Period, the Executive shall be entitled to the following in lieu of
the amounts set forth in Section 6.4:

  a.  
a payment equal to one (1) year of his then current Salary;

  b.  
a payment equal to one (1) times his then current cash bonus target amount;

  c.  
vesting of Executive’s stock option and restricted stock awards, if any, subject
to the terms and conditions of the respective stock option and restricted stock
agreements; and

  d.  
a lump sum payment equal to the cost of COBRA coverage for 18 months for
continued medical benefits for the Executive and his dependents (including his
spouse) who were covered as of such termination event under the medical benefit
plan as in effect for employees of the Employer during the coverage period, or
the substantial equivalence.

Severance payments do not constitute continued employment beyond the termination
date.
Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “disqualified individual” (as defined in Section 280G(c) of the Internal
Revenue Code of 1986, as amended (the “Code”)), and the severance benefits
provided for in this Section 6.5, together with any other payments and benefits
which the Executive has the right to receive from the Employer and its
affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the severance benefits provided hereunder
(beginning with any benefit to be paid in cash hereunder) shall be either (1)

 

8



--------------------------------------------------------------------------------



 



reduced (but not below zero) so that the present value of such total amounts and
benefits received by the Executive will be one dollar ($1.00) less than three
times the Executive’s “base amount” (as defined in Section 280G of the Code) and
so that no portion of such amounts and benefits received by the Executive shall
be subject to the excise tax imposed by Section 4999 of the Code or (2) paid in
full, whichever produces the better net after-tax position to the Executive
(taking into account any applicable excise tax under Section 4999 of the Code
and any other applicable taxes). The determination as to whether any such
reduction in the amount of the severance benefit is necessary shall be made
initially by the Employer in good faith. If a reduced severance benefit is paid
hereunder in accordance with clause (1) of the first sentence of this paragraph
and through error or otherwise that payment, when aggregated with other payments
and benefits from the Employer (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times the
Executive’s base amount, then the Executive shall immediately repay such excess
to the Employer upon notification that an overpayment has been made.

  6.6  
NO MITIGATION

Any remuneration received by the Executive from a third party following the
Employment Period shall not apply to reduce the Employer’s obligations to make
payments hereunder.

  6.7  
LIQUIDATED DAMAGES

Due to the difficulties in estimating damages for an early termination of the
Employment Period, the Employer and the Executive agree that the payments, if
any, to be received by the Executive hereunder shall be received as liquidated
damages.

7.  
NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

  7.1  
ACKNOWLEDGMENTS BY THE EXECUTIVE

The Executive acknowledges that (a) prior to and during the Employment Period
and as a part of his employment, the Executive has been and will be afforded
access to Confidential Information; (b) public disclosure of such Confidential
Information could have an adverse effect on the Employer and its business;
(c) because the Executive possesses substantial technical expertise and skill
with respect to the Employer’s business, the Employer desires to obtain
exclusive ownership of each Employee Invention, and the Employer will be at a
substantial competitive disadvantage if it fails to acquire exclusive ownership
of each Employee Invention; and (d) the provisions of this Section 7 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information and to provide the Employer with exclusive ownership of
all Employee Inventions.

  7.2  
AGREEMENTS OF THE EXECUTIVE

In consideration of the compensation and benefits to be paid or provided to the
Executive by the Employer under this Agreement, the Executive covenants the
following:

 

9



--------------------------------------------------------------------------------



 



  a.  
Confidentiality.

  i.  
The Executive will hold in confidence the Confidential Information and will not
disclose it to any person except with the specific prior written consent of the
Employer or except as otherwise expressly permitted by the terms of this
Agreement.

  ii.  
Any trade secrets of the Employer will be entitled to all of the protections and
benefits under any applicable law. If any information that the Employer deems to
be a trade secret is found by a court of competent jurisdiction not to be a
trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for purposes of this
Agreement. The Executive hereby waives any requirement that the Employer submit
proof of the economic value of any trade secret or post a bond or other
security.

  iii.  
None of the foregoing obligations and restrictions applies to any part of the
Confidential Information that the Executive demonstrates was or became generally
available to the public other than as a result of a disclosure by the Executive.

  iv.  
The Executive will not remove from the Employer’s premises (except to the extent
such removal is for purposes of the performance of the Executive’s duties at
home or while traveling, or except as otherwise specifically authorized by the
Employer) any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”). The Executive recognizes that, as
between the Employer and the Executive, all of the Proprietary Items, whether or
not developed by the Executive, are the exclusive property of the Employer. Upon
termination of this Agreement by either party, or upon the request of the
Employer during the Employment Period, the Executive will return to the Employer
all of the Proprietary Items in the Executive’s possession or subject to the
Executive’s control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Proprietary Items.

  b.  
Employee Inventions. Each Employee Invention will belong exclusively to the
Employer. The Executive acknowledges that all of the Executive’s writing, works
of authorship, and other Employee Inventions are works made for hire and the
property of the Employer, including any copyrights, patents, or other
intellectual property rights pertaining thereto. If it is determined that any
such works are not works made for hire, the

 

10



--------------------------------------------------------------------------------



 



     
Executive hereby assigns to the Employer all of the Executive’s right, title,
and interest, including all rights of copyright, patent, and other intellectual
property rights, to or in such Employee Inventions. The Executive covenants that
he will promptly:

  i.  
disclose to the Employer in writing any Employee Invention;

  ii.  
assign to the Employer or to a party designated by the Employer, at the
Employer’s request and without additional compensation, all of the Executive’s
right to the Employee Invention for the United States and all foreign
jurisdictions;

  iii.  
execute and deliver to the Employer such applications, assignments, and other
documents as the Employer may request in order to apply for and obtain patents
or other registrations with respect to any Employee Invention in the United
States and any foreign jurisdictions;

  iv.  
sign all other papers necessary to carry out the above obligations; and

  v.  
give testimony and render any other assistance in support of the Employer’s
rights to any Employee Invention.

  c.  
Notice of Intent to Resign. Except in the event of a resignation for Good
Reason, Executive agrees to provide Employer with 90 days advance notice of his
intention to resign (“Notice Period”). During the Notice Period, Executive shall
continue in the diligent fulfillment of all duties of his position and this
Agreement. Should Executive fail to provide Employer with the full Notice
Period, Executive shall forfeit that portion of his earned pro-rata yearly cash
bonus as follows:

(90 - (number of full days of advance notice) / 90) X(times) pro-rata earned
yearly cash bonus = amount forfeited by Executive.
Pro-rata earned yearly cash bonus is: (unconditional portion of yearly cash
bonus, if any, targeted for Executive in the current Fiscal Year) / (number of
full months worked in the current Fiscal Year / 12).

  d.  
NonDisparagement. Executive shall not disparage the Employer or any of its
shareholders, directors, officers, employees, or agents.

  e.  
Creative Works. Executive shall not create, assist with or consult on any
creative works which discuss, describe or reference Employer or any executive of
Employer. Creative works includes but is not limited to novels, nonfiction
writings, any authored work, plays, screenplays, musicals or the like.

 

11



--------------------------------------------------------------------------------



 



  7.3  
DISPUTES OR CONTROVERSIES

The Executive recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Employer, the Executive, and
their respective attorneys and experts, who will agree, in advance and in
writing, to receive and maintain all such information in secrecy, except as may
be limited by them in writing.

8.  
NON-COMPETITION AND NON-INTERFERENCE

  8.1  
ACKNOWLEDGMENTS BY THE EXECUTIVE

The Executive acknowledges that: (a) the services to be performed by him under
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (b) the Employer’s business is international in scope
and its products are marketed throughout the United States and the world;
(c) the Employer competes with other businesses that are or could be located in
any part of the United States or the world; (d) the provisions of this Section 8
are reasonable and necessary to protect the Employer’s business; and (e) in
connection with the fulfillment of his duties hereunder and as an employee of
the Employer, the Employer will provide Executive with Confidential Information
necessitating the execution of the covenants contained in this Section 8.

  8.2  
COVENANTS OF THE EXECUTIVE

In consideration of the acknowledgments by the Executive, and in consideration
of the compensation and benefits to be paid or provided to the Executive by the
Employer, the Executive covenants that during and for eighteen months following
the Employment Period he will not, directly or indirectly:

  a.  
except in the course of his employment hereunder, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend the Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, any business whose
products or activities compete in whole or in part with the products or
activities of the Employer anywhere in the world, provided, however, that the
Executive may purchase or otherwise acquire up to (but not more than) five
percent (5%) of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended;

 

12



--------------------------------------------------------------------------------



 



  b.  
whether for the Executive’s own account or for the account of any other person,
solicit business of the same or similar type being carried on by the Employer,
from any person known by the Executive to be a customer or a potential customer
of the Employer, whether or not the Executive had personal contact with such
person during and by reason of the Executive’s employment with the Employer;

  c.  
whether for the Executive’s own account or the account of any other person,
(i) solicit, employ, or otherwise engage as an employee, independent contractor,
or otherwise, any person who is an employee (or was an employee within two
(2) years of the date in question) of the Employer at any time during the
Employment Period or in any manner induce or attempt to induce any employee of
the Employer to terminate his or her employment with the Employer; or
(ii) interfere with the Employer’s relationship with any person, including any
person who at any time during the Employment Period was an employee, contractor,
supplier, or customer of the Employer; or

If any covenant in this Section 8.2 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive.
The period of time applicable to any covenant in this Section 8.2 will be
extended by the duration of any violation by the Executive of such covenant.

9.  
GENERAL PROVISIONS

  9.1  
INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of the provisions of this Agreement (including
any provision of Sections 7 and 8) would be irreparable and that an award of
monetary damages to the Employer for such a breach would be an inadequate
remedy. Consequently, the Employer will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement, and the Employer will not be obligated to post bond or other security
in seeking such relief.

 

13



--------------------------------------------------------------------------------



 



  9.2  
COVENANTS OF SECTIONS 7 AND 8 ARE ESSENTIAL AND INDEPENDENT COVENANTS

   
The covenants by the Executive in Sections 7 and 8 are essential elements of
this Agreement, and without the Executive’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement or employed
the Executive. The Employer and the Executive have independently consulted with
their respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by the Employer.

If the Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Executive in Sections 7 and 8.

  9.3  
REPRESENTATIONS AND WARRANTIES BY THE EXECUTIVE

The Executive represents and warrants to the Employer that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound. The Executive further specifically represents and warrants that he is
not subject to, nor will he violate, any agreement not to compete upon the
execution and delivery by him of this Agreement.
The Executive represents and warrants that he will not utilize or divulge any
proprietary materials or information from his previous employers and
acknowledges that Employer has prohibited Executive from bringing any such
materials on to Employer’s premises and has advised Executive that Executive’s
failure to adhere to these prohibitions will subject Executive to immediate
termination.

  9.4  
OBLIGATIONS CONTINGENT ON PERFORMANCE

The obligations of the Employer hereunder, including its obligation to pay the
compensation provided for herein, are contingent upon the Executive’s
performance of the Executive’s obligations hereunder.

 

14



--------------------------------------------------------------------------------



 



  9.5  
WAIVER

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.

  9.6  
BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated or assigned.

  9.7  
NOTICES

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested and signed for by the party required to receive
notice, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):
If to Employer:
BMC Software, Inc.
2101 CityWest Blvd
Houston, Texas 77042
Telephone No.: (713) 918-8800
Facsimile No.: 713-918-1110
Attn: General Counsel
If to the Executive:
William Miller
[Home address]

 

15



--------------------------------------------------------------------------------



 



  9.8  
ENTIRE AGREEMENT; AMENDMENTS

Except as provided in (a) plans and programs of the Employer referred to in
Sections 3.1(b) through (d), and (b) any signed written agreement
contemporaneously or hereafter executed by the Employer and the Executive, this
Agreement contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, between the parties hereto with respect to the subject matter
hereof. Notwithstanding the foregoing, this Agreement shall not be construed to
supersede any stock option agreements or restricted stock agreements entered
into between Executive and Employer at any time prior to the execution of this
Agreement. This Agreement may not be amended orally, but only by an agreement in
writing signed by the parties hereto.

  9.9  
GOVERNING LAW

This Agreement will be governed by the laws of the State of Texas without regard
to conflicts of laws principles.

  9.10  
ARBITRATION

In the event that there shall be any dispute arising out of or in any way
relating to this Agreement, the contemplated transactions, any document referred
to or incorporated herein by reference or centrally related to the subject
matter hereof, or the subject matter of any of the same, the parties covenant
and agree as follows:

  a.  
The parties shall first use their reasonable best efforts to resolve such
dispute among themselves, with or without mediation.

  b.  
If the parties are unable to resolve such dispute among themselves, such dispute
shall be submitted to binding arbitration in Houston, Texas, under the auspices
of, and pursuant to the rules of, the American Arbitration Association’s
Commercial Arbitration Rules as then in effect, or such other procedures as the
parties may agree to at the time, before a tribunal of three (3) arbitrators,
one of which shall be selected by the Executive, one of which shall be selected
by the Employer, and the third of which shall be selected by the two
(2) arbitrators so selected. Any award issued as a result of such arbitration
shall be final and binding between the parties, and shall be enforceable by any
court having jurisdiction over the party against whom enforcement is sought. A
ruling by the arbitrators shall be non-appealable. The parties agree to abide by
and perform any award rendered by the arbitrators. If either the Executive or
Employer seeks enforcement of the terms of this Agreement or seeks enforcement
of any award rendered by the arbitrators, then the prevailing party (designated
by the arbitrators) to such proceeding(s) shall be entitled to

 

16



--------------------------------------------------------------------------------



 



     
recover its costs and expenses (including applicable travel expenses) from the
non-prevailing party, in addition to any other relief to which it may be
entitled. If a dispute arises and one party fails or refuses to designate an
arbitrator within thirty (30) days after receipt of a written notice that an
arbitration proceeding is to be held, then the dispute shall be resolved solely
by the arbitrator designated by the other party and such arbitration award shall
be as binding as if three (3) arbitrators had participated in the arbitration
proceeding. Either the Executive or the Employer may cause an arbitration
proceeding to commence by giving the other party notice in writing of such
arbitration. Executive and the Employer covenant and agree to act as
expeditiously as practicable in order to resolve all disputes by arbitration.
Notwithstanding anything in this section to the contrary, neither Executive nor
the Employer shall be precluded from seeking court action in the event the
action sought is either injunctive action, a restraining order or other
equitable relief. The arbitration proceeding shall be held in English.

  c.  
Legal process in any action or proceeding referred to in the preceding section
may be served on any party anywhere in the world.

  d.  
Except as expressly provided herein and except for injunctions and other
equitable remedies that are required in order to enforce this Agreement, no
action may be brought in any court of law and EACH OF THE PARTIES WAIVES ANY
RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF ACTION IN ANY COURT OR IN ANY
PROCEEDING INVOLVING A JURY TO THE MAXIMUM EXTENT PERMITTED BY LAW. Each party
acknowledges that it has been represented by legal counsel of its own choosing
and has been advised of the intent, scope and effect of this Section 9.10 and
has voluntarily entered into this Agreement and this Section 9.10.

  e.  
Excluded from this Section 9.10 are any claims for temporary injunctive relief
to enforce Sections 7 and 8 of this Agreement.

  9.11  
SECTION HEADINGS, CONSTRUCTION

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

17



--------------------------------------------------------------------------------



 



  9.12  
SEVERABILITY

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

  9.13  
COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

  9.14  
WAIVER OF JURY TRIAL

THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT.

  9.15  
WITHHOLDING OF TAXES AND OTHER EMPLOYEE DEDUCTIONS

The Employer may withhold from any payments and benefits made pursuant to this
Agreement all federal, state, city, and other taxes as may be required pursuant
to any law or governmental regulation or ruling and all other normal deductions
made with respect to the Employer’s employees generally.
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

            EMPLOYER:
 
BMC Software, Inc.
       By:   /s/ MICHAEL VESCUSO         Name:   Michael Vescuso        Title:  
Sr. Vice President of Administration        EXECUTIVE:
      /s/ WILLIAM MILLER       William Miller           

 

18



--------------------------------------------------------------------------------



 



      William Miller   Attachment A

BMC SOFTWARE, INC.
Executive Employment Agreement
Cash Bonus Description
The Executive will, during the Employment Period, be permitted to participate in
the BMC Short-term Incentive Performance Award Program that may be in effect
from time to time. During the employment period, the Executive will be eligible
to receive a target incentive, which currently is 100% of base salary. The
actual amount received is not guaranteed and is dependent on the performance of
the Company and the Executive in accordance with the BMC Short-term Incentive
Performance Award Program established for each fiscal year during the employment
period.
Each fiscal year, the Executive will receive a detailed description of the BMC
Short-term Incentive Performance Award Program and the targeted measures and
objectives for that year.

 

19